Citation Nr: 0822940	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968, which included service in the Republic of 
Vietnam, and from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In April 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. PTSD did not begin in service.

2. The veteran does not have verified combat service.

3. The veteran's alleged stressors are not corroborated by 
either service records or any other credible supporting 
evidence


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2004 
and March 2007 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection for 
PTSD, and the division of responsibility between the veteran 
and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in March 2007.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in February 2008.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the March 2007 letter, was afforded an opportunity 
to respond, and the AOJ then subsequently reviewed the claim 
and issued a supplemental statement of the case to the 
veteran in February 2008.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, VA medical treatment 
records, a VA psychiatric examination, several lay statements 
in support of the veteran's claim, the veteran's testimony at 
his April 2008 Board hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the veteran's November 1968 Report of 
Discharge from his first period of service indicates that he 
received the Vietnam Service Medal, the National Defense 
Service Medal, and the Vietnam Campaign Medal.  It also lists 
the veteran's specialty title as "Supply Clerk," and his 
education and training completed as "General Supply."  The 
veteran's April 1971 Report of Discharge also indicates that 
he received the Vietnam Service Medal, the National Defense 
Service Medal, and the Vietnam Campaign Medal.

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam from December 3, 1967 to 
November 29, 1968.  They also indicate the following: that, 
from December 3, 1967 to February 5, 1968, the veteran's 
principal duty was Supply Clerk with the 163rd General Supply 
Company; that, from February 6, 1968 to March 7, 1968, the 
veteran was a Supply Clerk with the HHC 264th S&S Bn; that, 
from March 8, 1968 to September 1, 1968, the veteran served 
as an Order Parts Specialist with the 163rd General Supply 
Company; and that, from September 1, 1968 to November 29, 
1968, the veteran served as an Order Parts Specialist with 
the USA DEP LB.

The veteran's Health Record Abstract of Service from December 
31, 1966 to December 3, 1967 indicates that, beginning 
December 3, 1967, the veteran was stationed with the 163rd 
Supply Company, with the servicing medical and dental 
activity at Camp Davies.  Another Health Record Abstract of 
Service, dated from December 31, 1966 to November 19, 1968 
indicates that, from January 30, 1968 to November 19, 1968, 
the veteran served with the 163rd Supply Company, and his 
servicing medical and dental activity was the 673 Medical 
Detachment.  The veteran's service medical records dated 
January 22, 1968, January 23, 1968, March 16, 1968, and March 
17, 1968 indicate that the veteran was treated for two 
abscesses on his penis, by the 673 Medical Detachment.  The 
veteran's organization unit on those records was noted to be 
"163."  Records indicating that the veteran was treated for 
nausea and vomiting on June 30, 1968, and for being 
intoxicated on September 30, 1968, also indicate organization 
unit to be "163."

Service medical records from December 3, 1967 to November 29, 
1968 do not reflect complaints of or treatment for PTSD, for 
any shrapnel in the left wrist or left wrist injury, or for 
any anxiety or shock, including receiving any shots for 
anxiety or shock.  On a report of medical history dated 
November 24, 1968, the veteran reported that he did not have 
and had never had nervous trouble of any sort, depression or 
excessive worry, frequent terrifying nightmares, or frequent 
trouble sleeping.  Psychiatric examination was negative.  At 
the time of entry onto the second period of active duty, in 
April 1969, the same findings were recorded.  

On April 1971 separation examination, the veteran was noted 
to have had a normal psychiatric evaluation, and no PTSD was 
noted.

In a July 2004 statement of information in support of his 
claim for PTSD, the veteran indicated that, during the first 
three weeks he was with the 101st AB at Bear Cat, in Vietnam, 
and he was sent out on an L-shape ambush, which was countered 
by enemy Viet Cong, that soldiers were killed and wounded, 
and that, after his third week, he was sent to the supply 
unit in Camp Davies, south of Saigon.

The veteran asserted that he was in charge at night of a 
supply warehouse in downtown Saigon, Vietnam, which was hit 
by a mortar round on the warehouse campus, wounding a supply 
truck driver.  At that time he was hit in the wrist by a 
small mortar round.  The veteran stated that he did not need 
medical attention, and his senior sergeant told him that he 
did not need it, and that it was only a small scratch.  He 
also stated that he was assigned to a security police job in 
Camp Davies, outside of Saigon, where he guarded at the main 
gate and was shot at by sniper fire at night.  He stated that 
he was assigned to the back gate guard, and was shot at by 
automatic fire on guard.

He also stated that he was assigned to guard duties in 
downtown Saigon, by the Ambassador Hotel, from midnight to 
6:00 in the morning and on one occasion was approached by an 
unknown suspect, whereupon he radioed the main guard pole to 
let them know that a suspect approached.  The veteran stated 
that he called out for a password, got no answer, requested 
that the person identify himself, and got no answer again.  
The veteran stated that he called the gate again and told 
them that he got no response, and asked what he should do.  
He was told by the head officer to shoot to kill, which the 
veteran did, and the person he shot was a Viet Cong girl of 
his own age, which was his first kill.

The veteran also stated that, in a bar called Blue Sky in 
downtown Saigon, he walked out and had got into a fist fight, 
where someone pulled a knife on him.  The veteran stated that 
he fought him and took the knife away, and then stabbed him 
and walked away.  Another stressor he reported occurred 
during the Tet Offensive when he was called out to help the 
MP in a firefight in downtown Saigon at the Ambassador Hotel.  
The veteran stated that he asked another soldier riding with 
him to switch places with him, and when they did, the other 
G.I. was shot in the head and killed.

Another incident occurred when he was relaxing in the 
barracks and a grenade was thrown into the barracks right in 
front of him.

A VA mental health treatment note dated in April 2004 
indicates that the veteran reported that he was bothered by 
flashbacks at times and had headaches.  The veteran reported 
that, while in Vietnam on guard duty, he shot and killed an 
18-year old Vietnamese girl, and switched seats in a jeep 
with a soldier, whom he did not know, and who was then shot 
and killed by a sniper.  Based on this history, a VA social 
worker diagnosed PTSD.

The veteran was afforded a VA psychiatric examination in 
August 2004.  On examination, the veteran reported that, when 
he was stationed in Vietnam, he was a supply clerk, but in 
going to Fire Base Bear Cat near Cambodia where the 101st 
Airborne Division was, he was put on patrol.  While 
performing an L-shaped ambush, the enemy countered with a lot 
of mortar fire.  This reportedly happened the second week he 
was in country.  He also reported that he was then 
transferred to Camp Davies, south of Saigon.  He stated that 
he got into trouble with an E-7 who wanted him to give C-
rations that were not authorized and, as a result, he was 
placed in security police and had to guard the main gates, 
where he took some automatic weapons and sniper fire.  He 
reported that he was then posted in downtown Saigon, at the 
Ambassador Hotel, during which time an incident at 2:00 or 
3:00 in the morning occurred where a woman came up to him and 
asked him if he wanted to have sex, he was given orders to 
shoot her, which he did, and his commanding officer later 
told him that he had done a good job because she was a VC.  
He stated that he was then asked to go back to supply, which 
he did, but because he had gotten "crossways" with the E-7 
before, he was not able to make rank and was moved back to 
security police.  It was noted that he went on rest and 
recreation in Bangkok and, when he came back, all the people 
he was working with had been killed in an ambush.  He also 
reported an incident where he was in a bunk and a grenade was 
thrown in and it did not detonate.  The veteran again 
reported that, during the Tet Offensive, when they got to the 
Ambassador Hotel, in their position, the veteran switched 
places with another soldier and the man was killed by sniper 
fire within five minutes of switching places.  He went into 
in shock and remembered that he had to got to get a "shot" 
at the medical unit.  The VA examiner opined that the veteran 
suffered from PTSD, that he had several stressors that he 
experienced in the form of dreams and intrusions, that he had 
certain triggers which gave him pause, that he had survivor 
guilt, that he maintained some emotional distance from people 
and friendships, and that he had some difficulty with 
irritability.

The veteran submitted several lay statements in support of 
his claim.  An August 2004 statement from the veteran's 
sister, A.R., indicates that, when the veteran returned from 
Vietnam, she had memories of being very frightened because 
her brother was mean, her mother thought he was crazy, and he 
talked to people who were not there and picked fights.  A 
September 2004 statement from the veteran's sister, M.J.P., 
indicates that, after his service, the veteran screamed the 
name of his friend [redacted] as he tried to sleep, and that he 
talked about his buddy [redacted] being blown to bits and children 
and women being beaten and raped.  A September 2004 statement 
from the veteran's sister, S.M., indicates that, when he came 
back from Vietnam, he was sad, angry, and scary, cried all 
the time, woke up in the middle of the night screaming and 
crying about how his buddy [redacted] had been blown up into pieces 
next to him, sleep walked, came home drunk and described the 
horrible treatment of women and children he saw.  A September 
2004 letter from the veteran's wife indicated that he could 
no longer see war movies without tears, and that watching his 
best friend shot to death in front of him had left a deep 
wound that would not heal.  A January 2005 statement from 
H.L. indicates that H.L. was escorted by the veteran to 
"Long Bind" Jail in Vietnam while he was Security Policeman 
during H.L.'s tour of Vietnam in 1967 and 1968, and that the 
veteran was a Security Policeman in Camp David.

A September 2004 Vet Center Veteran Information Form and 
March 2006 Vet Center evaluation treatment summery indicates 
that the veteran reported the following traumatic incidents 
from his service in Vietnam: that he was ambushed after three 
weeks in country, where he witnessed people killed and 
wounded, with only two out of six surviving; that he was shot 
at by a sniper; that his truck got hit by a rocket, and he 
got shrapnel in his left wrist; that his partner in a jeep, 
named [redacted] or [redacted], got shot in the head; that 
he killed a female Viet Cong who asked him if he wanted to 
have sex, after Tet, after being ordered to do so; that a 
hooch maid threw a grenade into the veteran's hut, but it 
failed to go off; that his good friend [redacted] was killed 
at Bear Cat; that he had befriended an 8-year old girl, but 
she died during a mortar attack; and that he stabbed a 
Vietnamese civilian who wanted to rob him at the Blue Sky Bar 
in Saigon.

A March 2007 statement from the veteran indicates that, 
during his service in Vietnam from May 1967 to May 1968, he 
was with the 506th Supply Company in Camp Davies, Vietnam, 
from May of 1967 to March of 1968, and was transferred to the 
125th Security Guard Company at Camp Davies, which was near 
the Village of Kha-Be.  He also stated the following: that, 
during that time, he was a security guard from October 1967 
to March 1968, was posted on the main gate of Camp Davies, 
and, while on post, received sniper fire from the Viet Cong; 
that he was patrolling Saigon and Tan Son Nhut City, also 
receiving sniper fire every night during his patrol duty; 
that, from December 1967 to January 1968, during the Tet 
Offensive, the American Embassy was being attacked by Viet 
Cong commandos and the MPs unit out of Saigon and the 125th 
Security Company out of Camp Davies were called to help, and 
that, during that time, he was with a Vietnam police in a 
jeep, and a Saigon MP was on the 60 millimeter machine gun 
and he was riding shotgun, and when they arrived at the 
embassy building to help, the veteran asked the MP to switch 
places and they did.  He discovered, when he tapped the MP on 
the shoulder, that he had been hit in the head.  The veteran 
was not sure if he survived or not; and that, after that, he 
was taken to Camp Davies' Medical Unit for a shot to calm him 
down, and he woke up the next morning at Camp Davies and 
started guard post again.

A June 2007 letter from the RO's U.S. Army and Joint Service 
Records Research Center (JSRRC) Coordinator indicates that 
the veteran's discharge documents showed that the last major 
assignment before discharge was with the Co B TRP (PROV) COMD 
USARPAC, and that personnel records showed that he arrived in 
the Republic of Vietnam on December 3, 1967 and was assigned 
to the 163rd General Supply Company as a supply clerk, that 
he left the Republic of Vietnam on November 29, 1968, and 
that, while in the Republic of Vietnam, he was also assigned 
to the headquarters Company 264th Service and Supply 
Battalion.  The letter also indicated that the veteran 
submitted a stressor statement that related to the following 
stressors: receiving sniper fire at the main gate of Camp 
Davies while assigned to the 125th Security Guard Company; 
receiving sniper fire while on patrols in Saigon; as part of 
the 125th Security Guard Company, being called in to help 
fend off Viet Cong while they attacked the U.S. embassy; and 
that, while at the U.S. embassy, the soldier he was with was 
hit and he did not know if he survived or not.  The letter 
furthermore indicated that the veteran also stated that, upon 
arrival in the Republic of Vietnam, he was assigned to the 
506th Supply Company.  The letter concluded that there was no 
evidence in the veteran's personnel file to show that he was 
ever assigned to the 125th Security Guard Company or the 506th 
Supply Company and that, due to this, even though the veteran 
provided information, including names, dates, unit of 
assignment and unit of assignment of friends killed, the RO 
could not submit the veteran's last stated stressor to JSRRC 
or verification request through the Personnel Information 
Exchange System (PIES).  

At his April 2008 Board hearing, the veteran testified as 
follows: Although he was a supply clerk when he first got to 
Vietnam, he was assigned to Security Company in Camp Davies 
when he refused to get involved in the black market with a 
sergeant.  Although there was nothing in his DD 214 saying 
that he was a security guard, he was placed on a security 
guard detail without any paper work.  He came under sniper 
fire, at Bear Cat with the 101st Airborne, where he was for 
two and a half weeks.  They had a fire fight, and he got shot 
in a countering ambush.  After two and a half to three weeks, 
they found that they gave him the wrong orders and sent him 
back to Saigon, where he patrolled the embassy building in 
Saigon because of sniper fire.  They were called to assist 
the 101st airborne and MP division.  During that time, he was 
with a Vietnamese driver and an MP who had been assigned to 
him, whose name he could not remember.  He recounted again 
the episode of switching places, after which the MP got hit 
in the head and he required a shot to calm him down.  

The veteran also testified that, in the post, guarding the 
"ambassador building" and bunkers, at about one or two 
o'clock in the morning, an individual approached the veteran, 
and the veteran called out for the password.  The person did 
not speak, and the veteran told the person to halt.  The 
person would not, so the veteran radioed in and asked what to 
do, and got the order from his master sergeant to shoot to 
kill so the veteran shot twice, and the individual fell.  
After investigating it was determined that she was a young 
Viet Cong girl, probably 17 or 18, who was booby trapped.  
The veteran furthermore testified that a woman threw a 
grenade into his bunk, and everyone scattered, but him.  He 
just froze looking at it, but it did not go off.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.  Although the veteran has a current 
diagnosis of PTSD, there is no indication of PTSD in service, 
he does not have verified combat service, and his alleged 
stressors are not corroborated by service records or any 
other credible supporting evidence.

First, there is no indication that PTSD began in service.  
Service medical records are completely negative for any 
diagnosis or treatment of PTSD.  On April 1971 separation 
examination, the veteran was noted to have had a normal 
psychiatric evaluation, and no PTSD was noted.  There is no 
indication of any diagnosed PTSD condition until April 2004, 
which was more than 30 years after the veteran's period of 
service.

Second, the veteran does not have verified combat service.  
The Board notes that the veteran was awarded the Vietnam 
Service Medal, the National Defense Service Medal, and the 
Vietnam Campaign Medal.  However, none of these awards 
indicate that the veteran engaged in combat with the enemy.  
Thus, the veteran's lay testimony alone does not establish 
the occurrence of the claimed in-service stressor under 38 
U.S.C.A. § 1154(b).

Third, the veteran's alleged stressors are not corroborated 
by either service records or any other credible supporting 
evidence.

The veteran's service records do not corroborate the 
veteran's account of his stressors.  In addition to the lack 
of any award indicating combat service, the veteran's service 
personnel records consistently indicate that the veteran 
served as a supply clerk.  The veteran's November 1968 Report 
of Discharge lists the veteran's specialty title as "Supply 
Clerk," and his education and training completed as 
"General Supply."  The veteran's service personnel records 
indicate that from December 3, 1967 to February 5, 1968, his 
principal duty was Supply Clerk with the 163rd General Supply 
Company; that, from February 6, 1968 to March 7, 1968, he was 
a Supply Clerk with the HHC 264th S&S Bn; that, from March 8, 
1968 to September 1, 1968, he served as an Order Parts 
Specialist with the 163rd General Supply Company; and that, 
from September 1, 1968 to November 29, 1968, he served as an 
Order Parts Specialist with the USA DEP LB.  The veteran's 
Health Record Abstract of Service from December 31, 1966 to 
December 3, 1967 indicates that, beginning December 3, 1967, 
the veteran was stationed with the 163rd supply company, with 
the servicing medical and dental activity at Camp Davies.  
Another Health Record Abstract of Service, dated from 
December 31, 1966 to November 19, 1968 indicates that, from 
January 30, 1968 to November 19, 1968, the veteran served 
with the 163rd Supply Company, and his servicing medical and 
dental activity was the 673 Medical Detachment.

The Board notes the veteran's assertion that, during the 
first three weeks of his service in Vietnam, he was with the 
101st AB at Bearcat, Vietnam, and he was sent out on an L-
shape ambush and was attacked by enemy Viet Cong, with 
soldiers being killed and wounded, and that, after his third 
week, he was sent to the supply unit in Camp Davies, south of 
Saigon, Vietnam.  However, the veteran's service records do 
not indicate that he served with the 101st AB at Bearcat 
during his first three weeks in Vietnam.  Rather, the 
veteran's service personnel records indicate that he arrived 
in Vietnam on December 3, 1967, and his Heath Record Abstract 
of Service from December 31, 1966 to December 3, 1967 
indicates that, beginning December 3, 1967, the veteran was 
stationed with the 163rd supply company, with the servicing 
medical and dental activity at Camp Davies.

The Board also notes the veteran's assertion that he was in 
charge at night of a supply warehouse in downtown Saigon, 
Vietnam, which was hit by a mortar round on the warehouse 
campus, wounding a supply truck driver, and injuring him (the 
veteran) in the wrist by a small mortar round, and his claim 
that he was assigned to a security police job, where he was 
shot at by sniper fire at night.  In this regard, the Board 
also notes the January 2005 statement from H.L. indicating 
that H.L. was escorted by the veteran to "Long Bind" Jail 
in Vietnam while the veteran was with the Security Police 
during H.L.'s tour of Vietnam in 1967 and 1968, and that the 
veteran was with the Security Police in Camp Davies.  
However, the Board again notes that the veteran's service 
personnel records do not indicate that the veteran ever had a 
security police job, but rather consistently show that the 
veteran served as a Supply Clerk and Order Parts Specialist 
during his period of service in Vietnam.  Also, there is no 
indication of any shrapnel wound to the wrist in the service 
medical records, despite fact that the veteran was treated 
several times in service for abscesses on his penis, nausea 
and vomiting, and being intoxicated, in January, March, June, 
and September 1968.  The Board also notes that the veteran's 
treatment was noted to be by the 673 Medical Detachment, and 
the veteran's organization unit on those records was noted to 
be "163."  

With respect to information recorded on his July 2004 
statement about shooting a Viet Cong girl around his own age, 
the Board again notes that the veteran's service records do 
not indicate that he engaged in any such duty in Saigon.  
Also, the Board notes inconsistencies in the veteran's 
reporting of this stressor on several occasions.  On VA 
psychiatric examination in August 2004, the veteran reported 
that a woman came up to him and asked him if he wanted to 
have sex, he was given orders to shoot her, which he did, and 
his commanding officer later told him that he had done a good 
job because she was a VC.  On a September 2004 Vet Center 
veteran information form, the veteran reported that he killed 
a female Viet Cong who asked him if he wanted to have sex, 
after Tet, after being ordered to do so.  At his April 2008 
Board hearing, the veteran testified that, while guarding the 
"ambassador building" and bunkers, an individual approached 
the veteran, and the veteran called out for the password, the 
person did not speak, the veteran told the person to halt, 
the person would not, so the veteran radioed in and asked 
what to do, and got the order from his master sergeant to 
shoot to kill, so the veteran waited for a few minutes, 
radioed again, and was told to shoot to kill, so the veteran 
shot twice, and the individual fell, and they later found out 
that it was a Viet Cong, a young girl, probably 17 or 18, and 
they checked her and she was booby trapped.  The apparent 
inconsistency in the veteran's account of the claimed 
stressor weighs against his credibility in reporting it.

The Board notes the veteran's assertions that that got into a 
fist fight in a bar called Blue Sky in downtown Saigon, that 
someone pulled a knife on him, that the veteran fought him 
and took the knife away, and then stabbed him and walked 
away, and that, while the veteran was relaxing in the 
barracks, a grenade was thrown into the barracks right in 
front of him.  However, in order for VA to attempt to verify 
an alleged stressor through official service records, at a 
minimum, the veteran must provide a stressor that can be 
documented.  See M21-1MR, Part IV.ii.1.D.14.d.  Generally, 
events that almost happened, such as a grenade almost 
exploding, and events involving civilians are generally 
considered extremely difficult, if not impossible, to verify, 
and, in such cases, official verification through service 
records is typically not feasible.  See Id.; see also, JSRRC 
Stressor Verification Guide, Section V (February 2008).  
There is no indication in the veteran's service medical 
records or personnel records of any event involving a knife 
fight, or a grenade that did not go off.  Nor is there any 
other credible supporting evidence corroborating the 
veteran's account of these claimed stressors.

The Board also acknowledges the veteran's assertion that, 
during the Tet Offensive in Saigon, he was called out to help 
the MP in a firefight in downtown Saigon at the Ambassador 
hotel, and when he and another G.I. were riding in the Jeep, 
and that G.I. was killed after they switched places.  In 
other statements, the veteran was unsure if this individual 
was killed or wounded.  In his March 2007 statement, the 
veteran indicated that this was part of his duty from 
December 1967 to January 1968, during the Tet Offensive, when 
the American Embassy was being attacked by Viet Cong 
commandos and the MPs unit out of Saigon and the 125th 
Security Company out of Camp Davies were called to help.  
However, as indicated in the June 2007 letter from the RO's 
U.S. JSRRC Coordinator, there is no evidence in the veteran's 
personnel file to show that he was ever assigned to the 125th 
Security Guard Company.  Also, service medical records from 
December 3, 1967 to November 29, 1968 do not reflect 
complaints of or treatment for any anxiety or shock, 
including receiving any shots for anxiety or shock; rather, 
service medical records dated January 22, 1968, January 23, 
1968, March 16, 1968, and March 17, 1968 indicate that the 
veteran was treated for two abscesses on his penis, and that 
he was treated for nausea and vomiting on June 30, 1968, and 
for being intoxicated on September 30, 1968.  Thus, the 
veteran's medical records, which appear to be complete, 
including for the month of January 1968, do not indicate that 
he was treated for shock or received any shot.

The Board furthermore acknowledges the lay statements 
submitted from the veteran's family on his behalf.  However, 
the Board does not find that such statements are sufficient 
as credible supporting evidence of the veteran's stressors.  
Firstly, none of the family members had any first hand 
knowledge of any the events they reported.  Moreover, the 
stressors indicated in such lay statements are not consistent 
with the stressors identified by the veteran.  The Board 
notes the September 2004 statement from the veteran's sister, 
M.J.P., indicating that, after his service, the veteran 
screamed the name of his friend [redacted] as he tried to sleep, and 
that he talked about his buddy [redacted] being blown to bits and 
children and women being beaten and raped, the September 2004 
statement from the veteran's sister, S.M., indicating that, 
when he came back from Vietnam, the veteran was sad, angry, 
and scary, cried all the time, woke up in the middle of the 
night screaming and crying about how his buddy [redacted] was blown 
up into pieces next to him, sleep walked, came home drunk, 
and described the horrible treatment of women and children he 
saw, and the September 2004 letter from the veteran's wife 
indicating that he that watched his best friend shot to death 
in front of him.  The veteran has not asserted that he 
witnessed his best friend shot, killed or blown up, and has 
never mentioned a person named "[redacted]".  The veteran has 
asserted in the record that his good friend [redacted] was 
killed in Bear Cat, but never asserted that he witnessed his 
death.  The veteran has also asserted that the MP riding next 
to him was shot and killed, but has indicated that he did not 
know the MP, and did not know his name.  Also, the veteran 
has never identified any horrible treatment of women and 
children that he saw, or children and women being beaten and 
raped, as stressors related to his PTSD.  As the stressors 
indicated in the lay statements of the veteran's family are 
not consistent with those asserted by the veteran, the Board 
does not find such lay statements to be credible supporting 
evidence of the veteran's claimed stressors.  

In short, the record does not reflect that the veteran had 
PTSD in service or that he had combat service, and his 
alleged stressors are not corroborated by service records or 
other credible supporting evidence.  Accordingly service 
connection for PTSD is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


